DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/627,054 application filed December 27, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 31-60 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gerrit Winkel on April 26, 2022.
The application has been amended as follows: 

Please amend claims 31-32, 40-43, 47-48, 50, and 54 as follows:

31.	A process for preparing a compound, comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
contacting at least one (alk-1-enyl)alkoxyphenol; wherein said (alk-1-enyl)alkoxyphenol is an 3-(alk-1-enyl)alkoxyphenol, an 4-(alk-1-enyl)alkoxyphenol, an 5-(alk-1-enyl)alkoxyphenol or an 6-(alk-1-enyl)alkoxyphenol, comprising the formula (I):
(I)
wherein if R1 is hydrogen (-H) then2 is independently methyl (-CH3) or ethyl (-CH2CH3); and R3 is independently hydrogen (-H), hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3); and
wherein if R2 is hydrogen (-H) then1 is independently methyl (-CH3) or ethyl (-CH2CH3); and R3 is independently hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3); and
wherein Ra is independently hydrogen (-H), methyl (-CH3) or ethyl (-CH2CH3); and Rb is independently hydrogen (-H), methyl (-CH3), ethyl (-CH2CH3), hydroxymethyl (-CH2OH), methoxymethyl (-CH2OCH3), methyl carboxylate (-CH2O(CO)R), carboxymethyl (-CH2(CO)OH) or an ester (-CH2(CO)OR), an amide (-CH2CONHR) or salt thereof;

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
contacting at least one alkoxyphenol; wherein said alkoxyphenol is a 2-alkoxyphenol, a 3-alkoxyphenol, a 2,3-dialkoxyphenol, or a 2,6-dialkoxyphenol comprising the formula (II):
(II)
wherein if R4 is hydrogen (-H) then5 is independently methyl (-CH3) or ethyl (-CH2CH3); and R6 is independently hydrogen (-H), hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3);
 wherein if R5 is hydrogen (-H) then4 is independently methyl (-CH3) or ethyl (-CH2CH3); and R6 is independently hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3);
with at least one acidic catalyst; wherein said acidic catalyst comprises an acid selected of the group consisting of a soluble acid, an acidic ion-exchange resin, an acidic clay and an acidic zeolite; and
wherein said compound is an ortho alkoxy bisphenol monomer of formula (III):
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

								(III)
wherein R1-R6, Ra and Rb are as defined herein for formula (I) and formula (II); and
wherein the bridging carbon group, connecting the two hydroxyl-substituted aryl groups, and the hydroxyl substituent (next to the alkoxy) on each aryl group are disposed ortho, meta or para to each other on the aryl group bearing the phenolic (-ArOH) functionality. 
32.	The process for preparing a compounds according to claim 31, comprising: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
contacting at least one (alk-1-enyl)alkoxyphenol; wherein said (alk-1-enyl)alkoxyphenol is an 3-(alk-1-enyl)alkoxyphenol, an 4-(alk-1-enyl)alkoxyphenol, an 5-(alk-1-enyl)alkoxyphenol or an 6-(alk-1-enyl)alkoxyphenol, comprising the formula (I):
(I)
wherein if R1 is hydrogen (-H) then2 is independently methyl (-CH3) or ethyl (-CH2CH3); and R3 is independently hydrogen (-H), hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3); and
wherein if R2 is hydrogen (-H) then1 is independently methyl (-CH3) or ethyl (-CH2CH3); and R3 is independently hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3); and
wherein Ra is independently hydrogen (-H), methyl (-CH3) or ethyl (-CH2CH3); and Rb is independently hydrogen (-H), methyl (-CH3), ethyl (-CH2CH3), hydroxymethyl (-CH2OH), methoxymethyl (-CH2OCH3), methyl carboxylate (-CH2O(CO)R), carboxymethyl (-CH2(CO)OH) or an ester (-CH2(CO)OR), an amide (-CH2CONHR) or salt thereof;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
contacting at least one alkoxyphenol; wherein said alkoxyphenol is a 2-alkoxyphenol, a 3-alkoxyphenol, a 2,3-dialkoxyphenol, or a 2,6-dialkoxyphenol comprising the formula (II):
(II)
wherein if R4 is hydrogen (-H) then5 is independently methyl (-CH3) or ethyl (-CH2CH3); and R6 is independently hydrogen (-H), hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3);
 wherein if R5 is hydrogen (-H) then4 is independently methyl (-CH3) or ethyl (-CH2CH3); and R6 is independently hydroxy (-OH), methoxy (-OCH3) or ethoxy (-OCH2CH3);
with at least one acidic catalyst; wherein said acidic catalyst comprises an acid selected of the group consisting of a soluble acid, an acidic ion-exchange resin, an acidic clay and an acidic zeolite; and wherein said compounds comprise asymmetric and symmetric ortho alkoxy bisphenol monomers of formula (III):

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

								(III)
wherein R1-R6, Ra and Rb are as defined herein for formula (I) and formula (II); and
wherein the bridging carbon group, connecting the two hydroxyl-substituted aryl groups, and the hydroxyl substituent (next to the alkoxy) on each aryl group are disposed ortho, meta or para to each other on the aryl group bearing the phenolic (-ArOH) functionality.

40.	The process according to claim 31, wherein said at least one acidic catalyst is a anhydrous 

41.	The process according to claim 31, wherein said at least one soluble acid is selected from the group comprising 

42.	The process according to claim 31, wherein said at least one acidic ion-exchange resin comprises 

43.	The process according to claim 31, wherein said at least one acidic clay comprises a comprising

47.	The process according to claim 31, wherein said acidic zeolite comprises a BEA topology, a MFI topology, a FAU topology, a MEL topology, a FER topology, or a MWW topology.

48.	The process according to claim 31, wherein said acidic zeolite comprises a FAU topology.

50.	The process according to claim 31, wherein said acidic zeolite comprises at least three interconnecting and non-parallel channel systems.

54.	The process according to claim 53, wherein said bio-based material comprises 

Please cancel claim 52.

Please add claim 61 as follows:
61.	The process according to claim 54, wherein said plant material comprises at least one lignocellulosic material and/or said bio-based oil comprises pyrolysis oil.

The following is an examiner’s statement of reasons for allowance: The prior art does not appear to anticipate or render obvious the recited limitations.  The nearest prior art references appear to be those cited in the International Preliminary Report on Patentability, Isoda et al (JP 2000239206) and Chandra et al (US 9,120,893).  However, neither reference discloses the contacting of the at least one alkoxyphenol of the instant claims.  As the Opinion notes, the novel reaction permits the preparation “more varied bisphenol, for instance asymmetrical phenols. It also avoid[s] the need to manage the water produced during the condensation reaction which influences the regioselectivity of the reaction, since no water is generated by the claimed reaction…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772
April 27, 2022